Cook, J.,
delivered the opinion of the court.
The appellant railroad company issued its bill of lading at Tupelo, Miss., to Thompson & Wallace, cotton buyers for three hundred bales of cotton, consigned to the Woodruff Mills at Woodruff, S. C. The bill of lading acknowledged the receipt of the three hundred bales, giv*225ing the weight and mark of each of the hales. Under the heading “Weight,” in parenthesis, is printed “Subject to Correction.” The freight was prepaid by the shippers, and the bill of lading, with draft attached for the sale price of the cotton, was sent through the bank. The draft was paid by the consignee, appellee. When the cotton was delivered, it was reweighed by appellee, showing a loss in weight, and this suit was filed for the value of the difference. The jury was instructed to find for the plaintiff for the amount declared for, and the verdict was accordingly so rendered.
There is an agreed statement of facts in the record, as follows: “It is agreed that the cotton involved in this suit is the cotton which was consigned by Thompson & Wallace to Woodruff Mills, at Woodruff, S. C., and that the Woodruff Mills received the identical cotton which was received by the defendant; that they received it. within a reasonable time and in good condition.” ;
Plaintiff below, appellee here, contended that .section 4851, Code of 1906, controlled this bill , of lading, and that the carrier could not be heard to question the recital .that it received the number of pounds of cotton receipted fo.r. Appellant contends that, since the adoption by Congress of the Carmack amendment to the interstate .commerce act of February 4, 1887, section 4851 has no .application to interstate shipments of freight. ■
In Adams Express Co. v. Croninger, 226 U. S. 491, 33 Sup. Ct. 148, 57 L. Ed. —, the Supreme Court of the United States, referring to the Carmack amendment said: “That the legislation supersedes all the regulations and policies of a particular state upon the same subject results from its general character. It embraces the subject of the liability of the carrier under a bill of lading which he must issue, and limits his power to exempt himself by rule,' regulation, or contract. Almost every detail of the subject is covered so completely that there can be no rational doubt but that Congress intended to take *226possession of the subject, and supersede all state regulation with reference to it. Only the silence of Congress authorized the exercise of the police power of the state upon the subject of such contracts. But when Congress acted in such a way as to manifest a purpose to exercise its conceded authority, the regulating power of the state ceased to exist. [Citations.] To hold that the liability therein declared may be increased or diminished by local regulation or local views of public policy will either make the provision less than supreme, or indicate that Congress has not shown a purpose to take possession of the subject. The first would be unthinkable, and the latter would be to revert to the uncertainties and diversities of ruling which led to the amendment. The duty to 'issue a bill of lading, and the liability thereby assumed, are covered in full; and though there is no reference to the effect upon state regulation, it is evident that Congress intended to adopt a uniform rule and relieve such contracts from the diverse regulation to which they had been theretofore subject. What is the liability imposed upon the carrier? It is a liability to any holder of the bill of lading which the primary carrier is required to issue ‘for any loss, damage, or injury to such property caused by it. ’ ” Following the Supreme Court of the United States, this court held that the Carmack amendment superseded all state statutes, policies and regulations. Jones v. Express Co., 61 So. 165.
The construction given to the act of Congress by the Supreme Court of the United States is binding upon all state courts, and necessarily abrogates our statute so far as interstate shipments are concerned.
Appellee insists that the recitals of the bill of lading* are prima facie correct, and this is true; but the agreement that the “identical cotton” received by the carrier was delivered to the consignee overcomes the presumption. If the “identical cotton” was delivered, certainly the carrier has performed its contract.
Reversed, and judgment here for appellant.